Citation Nr: 0305878	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  95-33 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial rating greater than 10 percent from 
May 4, 1994, to October 6, 1996, and greater than 30 percent 
from October 7, 1996, for chronic obstructive pulmonary 
disease (COPD). 

(The issues of entitlement to service connection for chronic 
acquired variously diagnosed psychiatric disorders including 
post-traumatic stress disorder (PTSD) and a total disability 
rating for compensation purposes on the basis of individual 
unemployability (TDIU) will be the subjects of a future 
decision.)


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active duty from January 1976 until February 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  

The RO denied entitlement to service connection for chronic 
acquired variously diagnosed psychiatric disorders including 
PTSD.  

This matter also arises from a February 1999 rating decision 
wherein the RO granted service connection for COPD and 
assigned an evaluation of 10 percent effective May 4, 1994, 
and a 30 percent evaluation effective October 7, 1996.  

This matter also arises from a January 2001 rating decision 
wherein the RO denied entitlement to a TDIU.  

The Board is undertaking additional development on the issues 
of entitlement to service connection for chronic acquired 
psychiatric disorders to include PTSD, and a TDIU pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104, (Jan. 23, 
2002); 38 C.F.R. § 19.9(a)(2)(2002).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23,2002); 38 C.F.R. § 20.903 (2002).  

After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
this issue.


FINDINGS OF FACT

1.  Private pulmonary function testing in April 1994 revealed 
a normal diagnostic study.  The veteran had subjective 
complaints of shortness of breath and a cough with sputum.  

2.  VA pulmonary function testing in December 1996 revealed 
FEV-1 of 60 percent of predicted value and a FEV-1/FVC of 84 
percent of predicted value and DLCO of 97 percent of 
predicted.  

3.  VA pulmonary function testing in May 2000 revealed FEV-1 
of 75 percent of predicted value and a FEV-1/FVC of 83 
percent of predicted value and DLCO of 84 percent of 
predicted.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
from May 4, 1994 to October 6, 1996, and in excess of 30 
percent from October 7, 1996 have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 38 C.F.R. § 4.97, 
Diagnostic Code 6603 (1996); 38 C.F.R. § 3.102, 4.1-4.7, 
4.20, 4.21, 4.97, Diagnostic Code 6604 (2000);.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that in May 1978 the veteran 
complained of chest pains and labored breathing for the prior 
two months.  He stated that while walking or exercising he 
had trouble breathing and had chest pains all of the time.  




In August 1978 he was referred to the internal medicine 
clinic for complaints of increasing shortness of breath and 
chest pain.  He reported a productive cough with green 
sputum.  The diagnosis was chest wall pain and rule out 
exercise induced asthma.  

In March 1977 he was seen at an aid station with complaints 
of a severe cough that drove him down to his knees with green 
sputum with chest and stomach pains and nasal congestion.  
The clinical findings included wheezing with gurgling in his 
lungs.  Bronchitis was questioned and he was referred to the 
emergency room for further evaluation.  After examination the 
impression was pneumonia of the right lower lung.  

In April 1977 he complained of having pain in his chest while 
he was running that morning.  He had been seen in the aid 
station before for this problem and the entry noted that if 
it reoccurred he was to be sent to "TMC".  When seen at 
"TMC" his symptoms were noted as pleuritic chest pain, with 
a history of right lower lung pneumonia one month earlier.  
He had no current symptoms.  The chest X-ray was negative and 
there was no evidence of costal chondritis.  His lungs were 
clear to auscultation and palpitation.  His heart sounds were 
entirely within normal limits.  The assessment was pleuritis.  

A consultation report dated in July 1977 from TMC notes that 
the veteran presented to the emergency room of the U.S. Army 
Hospital at Fort Carson in March 1977 with a complaint of 
right-sided pleuritic type chest pain and a cough productive 
of greenish sputum.  

The chest X-ray at that time was reported to have 
demonstrated a right lower lobe infiltrate and without 
benefit of culture he was placed on oral Penicillin--VK and 
given no follow up.  In April 1977 he complained of a 
pleuritic type pain on the right side of his chest.  

The July 1977 consultation report noted a review of the 
medical record revealed multiple subsequent follow-ups for 
the same problem sometimes on the right and sometimes 
involving the left and right side.  This had been 
unaccompanied by any demonstrable objective findings either 
on pulmonary X-ray or on auscultation.  Testing was normal 
during episodes of pain.  

Upon examination his chest was clear to percussion and 
auscultation.  A review of serial chest X-rays revealed no 
abnormalities including the X-ray dated March 31, 1977.  
There was some tenderness in the pectoral muscles on the 
right side of the chest and movement of the arm reproduced 
the pain.  The assessment was that musculoskeletal pain was 
the most likely explanation.  The examiner found no evidence 
for either pleurisy or for pulmonary disease specifically in 
connection with normal erythrocyte sedimentation rates.  He 
doubted that this was pleuritis of a systemic disease.  

In mid-August 1977 the veteran complained of pain on the 
right side of his chest that had been reoccurring since March 
1977.  He had been seen repeatedly for this problem without 
accurate diagnosis and without relief.  He had no productive 
cough.  A bubbling sound was heard in the lower lobe of the 
right lung.  The observation was that it was a normal 
examination.  He was returned to duty.  

Three days later a physician evaluated his complaints of 
chest wall pain.  The impression was that his lungs were 
clear and his chest wall was tender.  The assessment was 
intercostal neuralgia and costal chondritis.   Pulmonary 
function tests revealed values slightly below predicted, but 
these were doubted to be of significance.  A slight worsening 
of measurements after the use of a bronchodilator might have 
indicated an irritative effect of inhaled particles.  There 
were normal arterial gases.  

The veteran was afforded pulmonary function tests in June 
1978.  The impression was mild airway obstruction present at 
baseline.  The exercise did not induce any further 
deterioration in pulmonary functions.  



In October 1978 the veteran complained of chest pains.  The 
clinical findings were that his lungs were clear and his ribs 
were nontender to palpation.  

In January 1982 the veteran was examined for enlistment in 
the Army National Guard.  He reported being in good health 
and not using any medications.  He denied having shortness of 
breath, pain or pressure in the chest, or a chronic cough.  
He denied having frequent trouble sleeping, depression or 
excessive worry, loss of memory or amnesia, nervous trouble 
of any sort, and periods of unconsciousness.  His clinical 
evaluation was normal.  It was noted that in 1979 he had 
"HD."  

The veteran was seen in the emergency department of the 
University of Colorado Hospital in December 1985.  He 
complained of occasional acute shortness of breath of a few 
minutes duration.  The examination revealed that his lungs 
were clear without rales or wheezing.  A chest X-ray was 
within normal limits.  The diagnosis was weight loss.    

The veteran was also seen in November 1986 at the University 
of Colorado Hospital for complaints of a nonproductive cough 
the preceding day.  His lungs were clear bilaterally with 
good expansion.  His chest was clear.  The diagnosis was a 
probable viral upper respiratory infection.  

Dr. MES wrote in July 1994 that she had treated the veteran 
for smoking and arthralgias in June 1991 and January 1992.  

Records were also received in August 1994 from the Community 
Health Center in Colorado Springs.  An April 1994 entry noted 
that this was the first visit for the veteran who presented 
with complaints of a two-month history of progressively 
increasing fatigue, occasional lightheadedness, shortness of 
breath with cough with sputum, chest tightness and some post-
tussive bronchospasm.  

The veteran reported having been seen two days earlier at St. 
Francis Hospital for acute onset of shortness of breath and a 
work up there, according to him, was negative.  He was 
concerned because he had an eight and a half year old history 
working at a corrugated box company in Denver and felt that 
he had been exposed to some particulate matter including fine 
particles, cardboard and dust particles.  He never wore a 
respiratory mask until approximately the last year that he 
was there.  The examiner was not sure of the etiology of the 
veteran's shortness of breath.  She was awaiting records from 
St. Francis Hospital and also for test results.  It was noted 
that in June 1994 the provider had left the facility and 
there was no further dictation.  

The RO secured from the Social Security Administration (SSA) 
the medical records on which a favorable determination had 
been awarded the veteran.  The primary diagnosis was 
affective disorder and the secondary diagnosis was 
personality disorder.  SSA determined that the veteran was 
disabled beginning in January 1994.  

An X-ray report dated in May 1994 revealed an impression of 
no evidence of acute cardiopulmonary disease.  

Dr. GLK evaluated the veteran in June 1994 for SSA.  When the 
veteran was asked why he was applying for disability, he 
stated that he had many physical problems including 
emphysema, chest pain, breathing problems, problems sleeping, 
headaches, and he wondered if it were related to his work.  
He had been working with boxes and was concerned that the 
dust may have caused him some problems.  This became so 
severe that he quit his job that he had had for eight or nine 
years in January 1994.  

Regarding the veteran's capacity to work function, the June 
1994 examiner for SSA noted that he had a great deal of 
somatic symptoms that interfered with work; namely, 
breathing, problems with chest pains, headaches, and fatigue.  
These symptoms coupled with problems of irritability and a 
short fuse, an explosive anger that exacerbated with 
stressors placed on him or with increased involvement with 
people would make most work situations quite problematic.  
The SSA records included records from St. Francis Health Care 
System for emergency room treatment in April 1994 for a 
complaint of chest tightness for months.  The veteran claimed 
he was in relatively good health until he left a job in 
Denver where he was exposed to fibers and particles that 
might have been liberated by a corrugated paper company 
processing procedure.  Since that time he had had chest 
tightness.  He claimed that he left his job in January 1994 
because he needed to be closer to his family and because the 
particles of paper were bothering him.  Ever since then he 
had chest tightness that was exacerbated by coughing or 
movement.  He really never had any pain nor nausea or 
vomiting.  He denied being short of breath and had no chest 
pain.  

The examination of his lungs in April 1994 revealed mild and 
expiratory rhonchi and occasional wheeze.  Otherwise it was 
unremarkable.  There was no evidence of any airway 
difficulty, dysphagia, dysphonia, or stridor.  A chest X-ray 
demonstrated hyperventilation without any obvious lesions to 
his reading.  No infiltrates were seen.  The report of a 
pulmonary function test report performed at the bedside shows 
an interpretation of mild restrictive impairment.  The 
examiner in reporting the results noted that peak expiratory 
flow rates and FEF 50 percent were down dramatically post 
bronchodilator from his prebronchodilator measurements.  The 
technician questioned the results and suggested that the 
veteran might have demonstrated an inability to fully 
cooperate on the recheck.  The examiner noted that he was not 
in the room and so could not comment; however, the results 
did not quite add up.  

The emergency department treatment was nonspecific.  The 
examiner advised the veteran that he was not sure what was 
going on but did not think that it was cardiac.  He was 
started on an antibiotic in case he had bronchitis and a 
cough syrup was recommended.  The examiner saw no reason to 
put him on bronchodilators as that did not seem to have 
helped.  He was advised to discontinue smoking.  He was to 
follow up with a community health center for further 
evaluation.  The pertinent diagnosis was possible bronchitis.  
The chest pain was likely related to his cough and associated 
symptoms with bronchitis.  The veteran was discharged 
ambulatory and in stable condition.  

The veteran was afforded pulmonary function tests in late 
April 1994 at the Memorial Hospital in Colorado Springs, 
Colorado.  The forced vital capacity and FEV1 were normal.  
FEV1/FVC were normal.  The impression was a normal diagnostic 
study.  

Duplicate copies of service medical records were submitted.  

The veteran filed a claim of entitlement to service 
connection for a respiratory disorder on May 4, 1994.

In August 1994 the veteran wrote a statement describing his 
breathing problems experienced in service.  

The veteran was afforded a VA C & P examination in December 
1996 for a respiratory disorder.  The examiner noted that he 
had last been evaluated for claims purposes in 1995, and his 
pulmonary function tests were reviewed at the time of this 
examination.  He reported no hospitalization or surgery since 
his last visit.  He reported his occupational history, his 
symptomatology and the effect on his daily activities.  

Clinical findings revealed that the lungs were clear to 
auscultation although the examiner heard some audible airway 
openings in the midlung fields.  He did have a pronounced 
expiratory phase which was 3:1 to inspiration without any 
forced obstruction or wheezes noted at the time of the 
examination.  He did not have any clubbing, cyanosis or 
edema.  The pulmonary function tests revealed airflow 
limitation, significant response to bronchodilators, normal 
lung volume, normal DLCO and TLC greater than VA consistent 
with air trapping.  The chest X-ray was normal.  

The examiner's opinion was that after careful review of the 
claims file and interview with the veteran, it was clear that 
it at least a small portion of his current COPD could be 
attributed to his inservice pneumonia of 1977.  


Reference was made to the pulmonary function tests in June 
1978 that revealed a decreased FVF which was consistent with 
mild COPD.  Other contributing factors to his lung disease 
included tobacco abuse and occupational exposure to 
corrugated cardboard dust.  

Duplicate Social Security Administration records were 
received in March 1998.

In May 2000 the veteran was afforded a VA C & P examination 
to assess service-connected COPD.  Examination revealed that 
the lungs were clear.  A December 1996 chest X-ray was read 
as within normal limits.  Pulmonary function tests in 
December 1996 revealed an FEV 1 of 2.37 which was 60 percent 
of predicted, FVC of 2.94 which was 62 percent of predicted, 
FEV 1 of 81 percent with a positive bronchodilator response, 
TTV of 109 percent of predicted, RV of 127 percent of 
predicted, TLC of 99 percent of predicted, DLCO uncorrected 
97 percent of predicted, and DLC corrected for alveolar 
volume of 120 percent of predicted.  

May 2000 pulmonary function tests revealed FEV 1 of 2.92 
which was 75 percent of predicted, FVC of 3.82 which was 81 
percent of predicted, FEV 1 was 76 percent of predicted.  FVC 
was 89 percent of predicted, PTV was 96 percent of predicted, 
RV was 128 percent of predicted, TLC was 95 percent of 
predicted, and DLCO uncorrected was 84 percent of predicted.  
DLCO corrected for alveolar volume was 91 percent of 
predicted.  His flow volume loop revealed evidence of 
obstruction as well as cut off at the inspiratory curve 
consistent with extra thoracic airflow obstruction.

Pulse oxygenation at rest on room air was 97 percent.  After 
walking approximately 100 yards, the nadir was 95 percent.  
The examiner noted that pulse oxygenation at rest and with 
simple ambulation was within normal limits.  

The examiner commented that the normal DLCO argued against 
pure emphysema and the veteran did not give a history typical 
for chronic bronchitis.  The shortness of breath, wheezing 
history without evidence of cardiac failure was suggestive of 
airway disease, possibly asthma or bronchitis.  The positive 
bronchodilator in December 1996 pulmonary function test and a 
near positive bronchodilator response in May 2000 were 
supportive of this diagnosis.  However the full volume was 
also suggestive of variable extra thoracic obstruction, such 
as vocal cord dysfunction (or discoordination during 
inspiration during the test).  His spirometry was suggestive 
of mild airflow limitation.  His normal SPO2 even with 
ambulation was concurrent with the pulmonary function tests 
of a mild airway disease.  The veteran was only on minimal 
medication with mild pulmonary function test abnormality and 
normal oxygen saturation.  

The examiner found that his employability was good.  He 
should avoid work that would expose him to dust, fumes, and 
chemicals however, because there may be episodic worsening of 
his respiratory symptoms.  He had no seasonal environmental 
allergies; therefore, his work should not generally be a 
problem.  He did complain of shortness of breath with 
exertion; therefore, physical labor may be limiting.  It was 
recommended that the veteran should quit using tobacco.  

Additional outpatient treatment records were received from 
the VA Medical Center at Colorado Springs.  The records 
primarily were for treatment in the mental health clinic.  
The veteran was seen in July 2000 for follow-up for possible 
vocal cord dysfunction.  His lungs were clear to percussion 
and auscultation.  A chest X-ray in February 2001 revealed no 
acute pulmonary abnormality.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2002).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant. 38 U.S.C. § 5107 (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2002).

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. § 4.2, 4.41 (2002).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2002).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2002).

As fact finder, the Board is required to weigh and analyze 
all the evidence of record and to make determinations as to 
the credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).

During the pendency of the veteran's appeal, VA promulgated 
new regulations amending the rating criteria for respiratory 
disorders, effective October 7, 1996.  See 61 Fed. Reg. 
46,720 (1996) (codified at 38 C.F.R. pt. 4).  Generally, 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  
However, when amended regulations expressly state an 
effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded, 
notwithstanding Karnas. 38 U.S.C.A. § 5110(g); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3- 2000.  
Therefore, before October 7, 1996, only the previous version 
of the rating criteria may be applied.  Thereafter, the 
version more favorable to the veteran must be applied.

The previous version of the rating schedule for respiratory 
disabilities does not have a diagnostic code for COPD.  It 
may be evaluated by analogy to Code 6603, pulmonary 
emphysema.  38 C.F.R. § 4.97 (1996).  As provided by that 
diagnostic code, a 10 percent rating is assigned when the 
disease is mild, with evidence of ventilatory impairment on 
pulmonary function tests and/or definite dyspnea on prolonged 
exertion.  A 30 percent rating is awarded when disability is 
moderate, with moderate dyspnea occurring after climbing one 
flight of steps or walking more than one block on a level 
surface, or when pulmonary function tests are consistent with 
findings or moderate emphysema.  A 60 percent evaluation is 
warranted when disease is severe, with exertional dyspnea 
sufficient to prevent climbing one flight of steps or walking 
one block without stopping or when ventilatory impairment of 
a severe degree is confirmed by pulmonary function tests with 
marked impairment of health.

Under the amended rating criteria, COPD is evaluated under 
Code 6604. 38 C.F.R. § 4.97 (2002). Under Code 6604, a 10 
percent rating is warranted when the forced expiratory volume 
in one second (FEV-1) is 71- to 80-percent predicted, or; 
when the ratio of forced expiratory volume in one second to 
forced vital capacity (FEV-1/FVC) is 71 to 80 percent, or; 
when diffusion capacity of the lung for carbon monoxide by 
the single breath method (DLCO (SB)) is 66- to 80-percent 
predicted. A 30 percent evaluation is assigned when FEV-1 is 
56- to 70-percent predicted, or; when FEV-1/FVC is 56 to 70 
percent, or; when DLCO (SB) is 56- to 65-percent predicted. 

A 60 percent rating is in order when FEV-1 is 40- to 55- 
percent predicted, or; when FEV-1/FVC is 40 to 55 percent, 
or; when DLCO (SB) is 40- to 55-percent predicted, or; when 
there is maximum oxygen consumption of 15 to 20 milliliters 
per kilogram per minute (ml/kg/min) (with cardiorespiratory 
limit).

A 10 percent rating is warranted for COPD if it is manifested 
by FEV-1 of 71 to 80 percent of predicted value; FEV-1/FVC of 
71 to 80 percent predicted value; or DLCO (SB) 66- to 80 
percent predicted.  A 30 percent rating is warranted for FEV-
1 of 56 to 70 percent of predicted value; FEV-1/FVC of 56 to 
70 percent predicted value; or DLCO (SB) 56- to 70 percent 
predicted.  A 60 percent rating is warranted for FEV-1 of 40 
to 55 percent of predicted value; FEV-1/FVC of 40 to 55 
percent predicted value; or DLCO (SB) of 40- to 55 percent 
predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiovascular limit).

A 100 percent rating is warranted for FEV-1 less than 40 
percent of predicted value, or; the ration of Forced 
Expiratory Volume in one second to Forced Vital Capacity 
(FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)) less than 40 percent predicted, or; maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation), or; cor pulmonale 
(right heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; requires oxygen therapy.  38 C.F.R. § 4.97, 
Diagnostic Code 6604 (2002).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  



To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2002).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2002).

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).



Analysis

Preliminary matter: Duties to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions); see generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  VA revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board's consideration of the new regulations is not 
prejudicial to the appellant inasmuch as the regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. § 
3.159 (2002).  The RO provided the appellant a copy of the 
applicable rating decision and forwarding letter that in 
combination notified him of the basis for the decision 
reached.  The RO also provided the appellant a statement of 
the case and supplemental statements of the case that 
included a summary of the evidence, the applicable law and 
regulations and a discussion of the facts of the case.  

In March 2002 the appellant was advised of the provisions of 
the VCAA, the evidence necessary to establish entitlement, 
what had been done on his claim and what information or 
evidence he needed to submit and what VA would do to assist 
him.  The RO advised him to submit evidence in support of his 
claims.  He has been advised of evidence he could submit 
himself or to sufficiently identify evidence and if private 
in nature to complete authorization or medical releases so 
that VA could obtain the evidence for him.  Such notice 
sufficiently placed the veteran on notice of what evidence 
could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The appellant has been offered the opportunity to submit 
evidence and argument on the merits of the issues on appeal, 
and has done so.  The RO has secured medical treatment 
records and afforded the veteran a VA examination.  The 
appellant stated that due to his service-connected disability 
he was unable to recall accurately and completely his 
employment for the last five years that he worked.  Under the 
VA's duty to assist, the veteran requested that the RO obtain 
from the SSA the veteran's earnings records year by year and 
by employer.  Specifically the RO should obtain the veteran's 
DEO report showing employers of record.  The Board notes, 
however, that on the veteran's application he did supply 
employment information for the last five years he worked.  He 
reported working for a box company from June 1985 to June 
1994 and earned approximately $1,600 a month.  As the 
requested information was provided, there is no need to 
request an earnings record from SSA.



In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
appellant's claim on the merits.


Initial evaluation for COPD

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2002).  

The Board notes that the veteran disagreed with the initial 
evaluation assigned.  When a veteran is awarded service 
connection for a disability and subsequently appeals the 
initial assignment of a rating for that disability, separate 
ratings may be warranted for separate periods of time, a 
practice known as "staged" ratings.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

Although the decision herein includes consideration of 
Fenderson, supra, the veteran has not been prejudiced 
thereby.  He has been advised of the laws and regulations 
pertinent to disability evaluations.  

Again, he has been afforded examinations and opportunity to 
present argument and evidence in support of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).



The percentage rating for the veteran's service-connected 
COPD is based on the degree of impairment of his social and 
industrial adaptability.  This appeal commenced when the 
initial evaluation assigned was staged and a 10 percent 
evaluation was assigned from May 4, 1994, to October 6, 1996, 
and a 30 percent evaluation was assigned from October 7, 
1996.  

The evaluations have been assigned under 38 C.F.R. § 4.97, 
Diagnostic Code 6603 prior to October 7, 1996 and under 
Diagnostic Code 6604 from October 7, 1996.  In initial rating 
cases, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson at 9.

Clearly, the veteran is competent to allege that the 
evaluations assigned do not accurately reflect the severity 
of his disability, and that he has functional impairment.  
However, the Board concludes that the evidence established by 
competent professionals is more probative than the veteran's 
statements.


From May 4, 1994 to October 6, 1996

As noted above, the regulations amending the rating criteria 
for respiratory disorders were made effective on October 7, 
1996.  Therefore, before October 7, 1996, only the previous 
version of the rating criteria may be applied.  

The previous version of the rating schedule for respiratory 
disabilities rated COPD.  by analogy to Diagnostic Code 6603 
for pulmonary emphysema.  In April 1994 the veteran had 
subjective complaints of shortness of breath and a cough with 
sputum.  The clinical findings prior to October 7, 1996 show 
that in April 1994 he had mild and expiratory rhonchi and 
occasional wheeze with a diagnosis of possible bronchitis.  
Private pulmonary function tests in April 1994 revealed a 
normal diagnostic study.  

The evidence does not show a moderate disability with 
moderate dyspnea occurring after climbing one flight of steps 
or walking more than one block on a level surface, or 
pulmonary function tests consistent with findings or moderate 
emphysema, such that an evaluation greater than 10 percent is 
warranted.  


From October 7, 1996

Under the prior regulations a 60 percent evaluation is 
warranted when disease is severe, with exertional dyspnea 
sufficient to prevent climbing one flight of steps or walking 
one block without stopping or when ventilatory impairment of 
a severe degree is confirmed by pulmonary function tests with 
marked impairment of health.

Under the amended rating criteria, a 60 percent rating is in 
order when FEV-1 is 40- to 55- percent predicted, or; when 
FEV-1/FVC is 40 to 55 percent, or; when DLCO (SB) is 40- to 
55-percent predicted, or; when there is maximum oxygen 
consumption of 15 to 20 milliliters per kilogram per minute 
(ml/kg/min) (with cardiorespiratory limit).

Clinical findings at a December 1996 VA respiratory 
examination revealed that the lungs were clear to 
auscultation with some audible airways openings in the 
midlung fields.  The chest X-ray was normal.  The pulmonary 
function tests showed FEV-1 was 60 percent predicted, 
FEV1/FVC was 84 percent predicted, and DLCO was 97 percent of 
predicted.  The veteran was not using oxygen.  

These findings are not such that an evaluation greater than 
30 percent is warranted under the old or new respiratory 
regulations.

The clinical findings at a May 2000 VA examination were that 
the veteran's lungs were clear.   Pulmonary function tests 
revealed FEV-1 was 75 percent of predicted, FEV1/FVC was 83 
percent of predicted and DLCO was 84 percent of predicted.  




He had normal lung volumes.  When compared to the December 
1996 pulmonary function test results, FEV1 and FVC had 
improved while another result that was indecipherable had 
decreased.   

Under Diagnostic Code 6604, a 30 percent evaluation is 
assigned when FEV-1 is 56- to 70-percent predicted, or; when 
FEV-1/FVC is 56 to 70 percent, or; when DLCO (SB) is 56- to 
65-percent predicted.  

A 10 percent rating is warranted when the forced expiratory 
volume in one second (FEV-1) is 71- to 80-percent predicted, 
or; when the ratio of forced expiratory volume in one second 
to forced vital capacity (FEV-1/FVC) is 71 to 80 percent, or; 
when diffusion capacity of the lung for carbon monoxide by 
the single breath method (DLCO (SB)) is 66- to 80-percent 
predicted.  

In deciding the claim above, the Board has considered all the 
evidence consistent with the CAVC's decision in Fenderson.  
The record shows no basis for assignment of a staged rating 
other than what has already been implemented by the RO.  

The record does not show that the veteran was entitled to an 
evaluation greater than 10 percent prior to October 7, 1996, 
or an evaluation greater than 30 percent from October 7, 
1996, to May 27, 2000.  


Additional Consideration

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).





The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  The RO provided the 
criteria for extraschedular evaluation and considered them in 
its adjudication of the veteran's appeal,; however, it did 
not grant entitlement to increased compensation benefits on 
this basis.

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

In this regard, the Board notes that the COPD has not 
required frequent inpatient care.  The evidence does not show 
that it precludes him from work in general or markedly 
interferes therewith.

The rating disability periods at issue show that the 
respective schedular criteria adequately compensate the 
veteran for the nature and extent of severity of his COPD.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.


ORDER

Entitlement to an initial rating greater than 10 percent from 
May 4, 1994 to October 6, 1996, and greater than 30 percent 
from October 7, 1996, is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

